Title: To Alexander Hamilton from Thomas Sim Lee, 28 August 1794
From: Lee, Thomas Sim
To: Hamilton, Alexander



In Council   Annapolis   August 28th 1794.
Sir

By an act of the General Assembly of this State passed at their last Session, a Copy whereof is enclosed, certain arrangements are provisionally made for preventing, the Introduction of malignant contagious diseases into the Town of Baltimore. The Consent of the Legislature of the United States being necessary to the imposition and collection of the Tonnage duty contemplated by this Act as the means of its Execution, a Law was passed at the last Session of Congress by which the Operation of the above-mentioned Act of Assembly is assented to “so far as to enable this State to collect a duty of one cent per Ton on all Vessels coming into the District of Baltimore from a Foreign Voyage for the purpose in the said Act intended.”
The Act of Assembly, the operation of which is thus assented to, directs the duty to be paid to such person as may be appointed by the Governor with the advice of the Council to receive the same, and it is presumed that in virtue of these two laws a Collector appointed by us will be justified in demanding and receiving the duty imposed. But as neither the Laws of the United States nor that of this State contains any particular provision for securing or compelling the payment of the duty the demand of which is authorized; and as any person appointed by this Government for the purpose of making the collection would have considerable difficulties to encounter unless aided by the Revenue Officers of the General Government: We take the liberty of requesting, that, if nothing exceptionable is discovered in it, directions may be given to the proper officers of Revenue at Baltimore to afford their assistance to the person to be appointed by this Board so as to enable him to gratify the views of the Laws before alluded to in securing and enforcing the said duty.
We beg leave also to point out to you the request of our General Assembly contained in the 8th Section of the enclosed Act, and to solicit as speedy and effectual a compliance as possible both with their requisition and ours as the establishments to which they have reference cannot with propriety be longer delayed.
We have the honor to be with respectful consideration   Sir, your most obt Servt

Thos S. Lee
The HonorableAlexander Hamilton EsqSecretary Treasury.

